IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT ELIAS SPIVEY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3366

FLORIDA DEPARTMENT OF
REVENUE and TONI-ANN
MARIE FAELLA,

      Appellees.

_____________________________/

Opinion filed May 3, 2016.

An appeal from a final order of the State of Florida, Department of Revenue.

Devin Paul Tison of Tison Law Firm, P.A., Ft. Lauderdale, for Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee Florida Department of Revenue.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.